838 F.2d 467Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Tennis MADISON, Plaintiff-Appellant,v.James MARTIN, Governor of the State of North Carolina;Sheriff's Department, Lee County, Defendants-Appellees.
No. 87-3740.
United States Court of Appeals, Fourth Circuit.
Submitted:  Dec. 26, 1987.Decided:  Jan. 22, 1988.

Tennis Madison, pro se.
Jacob Leonard Safron, Special Deputy Attorney General, for appellees.
Before DONALD RUSSELL, MURNAGHAN, and SPROUSE, Circuit Judges.
PER CURIAM:


1
Tennis Madison brought this 42 U.S.C. Sec. 1983 action against Jim Martin, Governor of North Carolina, to complain about the events surrounding his arrest and conviction for murder in 1957.  The district court dismissed the action on grounds of Eleventh Amendment immunity, and denied sanctions under Fed.R.Civ.P. 11.  Madison appealed.


2
We affirm the dismissal on immunity grounds.  See Edelman v. Jordan, 415 U.S. 651 (1974).  The denial of Rule 11 sanctions is not subject to review because the defendant did not file a cross-appeal is required by Fed.R.App.P. 4(a)(3).  See Thurston v. United States, 810 F.2d 438, 447 (4th Cir.1987).


3
We consider this appeal to be frivolous under Fed.R.App.P. 38 and think that Madison should be required to pay the defendant's costs.  We request the defendant to file with the clerk's office proof of its costs on appeal.  Madison will then have an opportunity to respond to defendant's proof.  We dispense with oral argument because the dispositive issues recently have been decided authoritatively.


4
AFFIRMED.